Depue, J.
(dissenting).
I think it is entirely clear, from the acts of the legislature relating to the Newark Aqueduct Board, that the city had a grant from the state of a right in the waters of the Passaic beyond those rights inherent in riparian owners, to have the use of the waters of the Passaic for a water-supply for the city for domestic and other purposes.
I think, also, that in view of the fact that the health of the inhabitants of a city with a population of one hundred and eighty thousand inhabitants is involved in this controversy, the depositions make a clear case for the interposition of the court by a preliminary injunction. Eor these reasons, I vote to reverse the decree appealed from.
Eor affirmance — The Chief-Justice, Dixon, Garrison, Mague, Van Syckel, Cole, Smith, Whitaker — 8.
Eor reversal — Depue, Brown — 2.